Per Curiam.

Tenant’s agreement to vacate the controlled
housing accommodations here involved was void (New York City Rent, Eviction and Rehabilitation Regulations, § 17). The protection afforded by the emergency rent laws may not be defeated by invoking equitable estoppel or an alleged third-party beneficiary contract (Moncel Realty Corp. v. Whitestone Farms, 188 Misc. 431, affd. 272 App. Div. 899; Morris v. Flint & Bradley, 99 N. Y. S. 2d 126, affd. 277 App. Div. 1025).
The final judgment should be unanimously reversed, without costs, and petition dismissed.
Concur — Croat, P. J., Schwartzwald and Margbtt, JJ.
Final judgment reversed, etc.